Order entered April 7, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01310-CR
                               No. 05-19-01339-CR

                          DAYLIN BRIGGS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F18-39435-R & F19-75450-R

                                     ORDER

      Before the Court is appellant’s April 3, 2020 motion to supplement the
record. In the motion, appellant states that the “smart player . . . included in
Appellant’s copy of State’s Exhibit 4” does not work. We have reviewed the
February 21, 2020 supplemental reporter’s record on file at the Court. It contains
State’s Exhibit 4 and a smart player that plays all video clips that comprise State’s
Exhibit 4. Therefore, we DENY appellant’s motion.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE